CONGER, District Judge.
The defendants moved at the pre-trial conference to amend their answer to plead the statute of limitations.
Since Judge Samuel H. Kaufman has held that Section 16(b) of the Act, 29 U.S.C.A. § 216(b), relating to the filing of consents, is inapplicable to this suit, D.C., 120 F.Supp. 383, the defendants are precluded from using the filing dates of such consents nevertheless filed as a basis for asserting the statute of limitations found in Sections 6 and 7 of the Portal to Portal Act, 29 U.S.C.A. §§ 255, 266. The statute of limitations runs *383from the filing date of the complaint. Cf. Burrell v. LaFollette Coach Lines, D.C., 97 F.Supp. 279.
Motion denied.